Granger, O. J.
*2551 *254A ground of the demurrer is that it appears that the contemplated improvements were not made, nor were the jilans and specifications used; and the legal proposition is presented whether or not, under such circumstances, a mechanic’s lien would attach. By section 3, chapter 100, Acts of the *255Sixteenth. General Assembly, it is provided: “Every mechanic or other person who shall do any labor upon * * * any building, erection, or other improvement upon land * * * shall have for his labor done or materials, machinery, or fixtures furnished, a lien upon such building, erection, or improvement, and upon the land belonging to such owner on which the saméis situated.” It is important to observe for what a lien is granted. It is for labor upon a building, erection, or improvement upon land. It is not granted merely for labor upon land. It is not contended that anything more was done in this case, than the preparation of the plans and specifications, which involved some labor in and about the building and premises. The work done was, only,' to get information necessary to prepare plans for contemplated improvements or changes. We have no hesitancy in saying that the measurements and work done about the building give to the plaintiffs no greater right to a lien than would the preparation of the plans, and specifications without such work and measurements, if designed for the same premises. It is, then, a question whether or not an architect who prepares plans and specifications for a building that is not erected, or an improvement that is not made, has a lien therefor. Take the case of a building for which such plans are made, and which is not erected, and there is nothing to which the lien can attach but the naked land. Can it be said that work has been done upon the building! The law contemplates that the lien is to attach to the building and the land upon which it is situated. Eeading the entire law of the state on the subject of mechanics’ liens, and it nowhere expresses, nor does it seem to leave to legitimate inference, a right to such a lien for work, unless it has been done upon, or in aid of, a building or improvement which such work has aided in producing. We are cited by appellants to a number of *256authorities in support of their claim, but all of them seem to be in harmony with our view; that is, in all the cases cited, where a lien is held to attach, there is something done in the way of a building or improvement to give rise to the lien. In Indiana, where the lien attaches to the building, it is held that the foundation of a barn constituted a building, within the meaning of the statute. Scott v. Goldinghorst, 123 Ind. 268, 24 N. E. Rep. 333. See, also, Charnley v. Honig, 74 Wis. 163, 42 N. W. Rep. 220; Kelley v. Rowane, 33 Mo. App. 440. In the case of Knight v. Norris, 13 Minn. 473, the building was nearly completed, and then abandoned, and the claims of the architect for plans and specifications and superintending the work of construction were adjudged a lien on the premises. We are without any authority in support of the lien claimed in this case, and we do not think that it should be held to exist. The judgment of the district court is in harmony with this conclusion, and it is aeeiemed.